DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 15/765623, filed on 04/03/2018. Claims 1, 3-12 are still pending in the application.
Election/Restrictions
Applicant’s election of Species I in the reply filed on 12/22/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-4, 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 8,869,946 to Okada (henceforth referred to as Okada). 
Regarding claims 1 and 10, Okada discloses an elevator apparatus (i.e. Title) comprising: 
a car (i.e. Fig. 1, ref. 5) that ascends and descends through a hoistway (i.e. Fig. 1, ref. 1);
a car guide rail (i.e. Fig. 1, ref. 7) that guides ascent and descent of the car; 
a suspending body (i.e. Fig. 1, ref. 4) that suspends the car;
an emergency safety gear (i.e. Fig. 1, ref. 12) that is disposed on the car, and that grips the car guide rail to make the car perform emergency stopping; 
an activating lever (i.e. Fig. 2, ref. 14) that is disposed on the emergency safety gear, and that activates the emergency safety gear; 
a speed governor mechanism (i.e. Fig. 1, ref. 9) that comprises:
a speed governor sheave (i.e. not referenced but shown at Fig. 1, ref. 9);
a tensioning sheave (i.e. Fig. 1, ref. 11) that is disposed so as to be spaced apart from the speed governor sheave in a vertical direction; and 
a speed governor rope (i.e. Fig. 1, ref. 10) that is wound onto the speed governor sheave and the tensioning sheave, and that is connected to the activating lever; and 
a resistance applying mechanism (i.e. Fig. 2, ref. 16) that is disposed on the car, and that applies a resisting force during ascent of the car against movement of the activating lever in a direction that activates the emergency safety gear (i.e. column 7, lines 17-28), wherein 
the resistance applying mechanism comprises a housing (i.e. Fig. 2, ref. 3), a wedge shaped friction member (i.e. Fig. 2, ref. 19), a friction guide member (i.e. Fig. 2, ref. 18a, 18b), and a guide pressing spring (i.e. Fig. 3, ref. 16, 20); 

an inclined surface that approaches the car guide rail toward a lower end (i.e. Fig. 2, ref. 18b) is disposed on the friction member guide; 
the friction member is movable vertically relative to the housing along the inclined surface (i.e. Fig. 2-Fig. 5);
the guide pressing spring is disposed between the housing and the friction member guide (i.e. Fig. 3, ref. 20 is horizontally placed between left side of ref. 13 and ref. 19); and 
the friction member wedges in downward against the friction member guide during ascent of the car due to a frictional force that acts on the friction member such that spacing between the friction member guide and the car guide rail is pushed wider and the guide pressing spring is compressed to increase frictional force between the friction member and the car guide rail (i.e. Fig. 2, 4, and 5).
Further comprising: a link (i.e. Fig. 3, ref. 19a) connecting the activating lever and the wedge shaped friction member, wherein the during the ascent of the car, a frictional force against the frictional member increases which increases an amount of force which must be exerted on the activating lever to activate the emergency safety gear (i.e. Fig. 4 and 5). 
Regarding claims 5 and 11, Okada discloses an elevator apparatus (i.e. Title) comprising: 
a car (i.e. Fig. 1, ref. 5) that ascends and descends through a hoistway (i.e. Fig. 1, ref. 1);
a car guide rail (i.e. Fig. 1, ref. 7) that guides ascent and descent of the car; 
a suspending body (i.e. Fig. 1, ref. 4) that suspends the car;

an activating lever (i.e. Fig. 2, ref. 14) that is disposed on the emergency safety gear, and that activates the emergency safety gear; 
a speed governor mechanism (i.e. Fig. 1, ref. 9) that comprises:
a speed governor sheave (i.e. not referenced but shown at Fig. 1, ref. 9);
a tensioning sheave (i.e. Fig. 1, ref. 11) that is disposed so as to be spaced apart from the speed governor sheave in a vertical direction; and 
a speed governor rope (i.e. Fig. 1, ref. 10) that is wound onto the speed governor sheave and the tensioning sheave, and that is connected to the activating lever; and 
an activation restricting mechanism (i.e. Fig. 3, ref. 16, 20) that is disposed on the car, and that restricts movement of the activating lever in a direction that activates the emergency safety gear during ascent of the car (i.e. column 7, lines 17-28). 
Further comprising a wedge shaped friction member (i.e. Fig. 2, ref. 19) which is a part of the resistance applying mechanism; and 
a link (i.e. Fig. 3, ref. 19a) connecting the activating lever and the wedge shaped friction member, 
wherein the during the ascent of the car, a frictional force against the friction member increases which increases an amount of force which must be exerted on the activating lever to activate the emergency safety gear (i.e. Fig. 4 and 5). 
Regarding claim 12, Okada discloses an elevator apparatus (i.e. Title) comprising: 
a car (i.e. Fig. 1, ref. 5) that ascends and descends through a hoistway (i.e. Fig. 1, ref. 1);

a suspending body (i.e. Fig. 1, ref. 4) that suspends the car;
an emergency brake (i.e. Fig. 1, ref. 12) that is disposed on the car, and that grips the car guide rail to make the car perform emergency stopping; 
an activating lever (i.e. Fig. 2, ref. 14) that is disposed on the emergency brake, and that activates the emergency brake; 
a speed governor mechanism (i.e. Fig. 1, ref. 9) that comprises:
a speed governor sheave (i.e. not referenced but shown at Fig. 1, ref. 9);
a tensioning sheave (i.e. Fig. 1, ref. 11) that is disposed so as to be spaced apart from the speed governor sheave in a vertical direction; and 
a speed governor rope (i.e. Fig. 1, ref. 10) that is wound onto the speed governor sheave and the tensioning sheave, and that is connected to the activating lever; and 
an activation restrictor (i.e. Fig. 3, ref. 16, 20) including: 
a friction structure (i.e. Fig. 2, ref. 19), wherein during ascent of the car (i.e. column 7, lines 17-28), a frictional force due to contact between the friction structure and the car guide rail increases which increases an amount of force which must be exerted on the activating lever to activate the emergency brake (i.e. Fig. 4 and 5). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2017/0101292 to Powers teaches a governor inertia carrier mechanism;
WO 2013/190869 to Watanabe teaches a governor link with an ascent prevention mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DIEM M TRAN/Examiner, Art Unit 3654